DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 11/01/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elliott (US Patent No. 8,216,229 B2).
Regarding claim 1, Elliott discloses a medical device ([Col. 4, lines 8-12]; Figure 1—element 2), comprising: a handle ([Col. 6, lines 53-57]]; Figure 2-6B—element 30 & 28) including a handle lumen ([Col. 6, lines 64-67] & [Col. 7, lines 14-18]; Figure 6A-6B—elements 100 & 102) extending therethrough; a first body shaft ([Col. 4, lines 19-22] & [Col. 4, lines 49-52]; Figure 2-6A—element 20) including a first body shaft lumen ([Col. 4, lines 49-52]; Figure 4-6A—element 72) in direct communication with the handle lumen ([Col. 6, lines 64-67]; Figure 6A—element 100 & 102); an RF electrode tip ([Col. 4, lines 20-23], [Col. 4, line 62 - Col. 5, line 3]; Figure 3-4—element 26 & 27) positioned at a distal end of the first 
Regarding claim 3, Elliott discloses wherein the handle (Figure 2, 3, 6A & 6B—element 30 & 28) further includes a passage ([Col. 7, lines 14-17]; Figure 6A & 6B—element 102; Passage also shown in Figure 2-3, where 38 is shown pointing within passage), wherein the energy delivery wire (Figure 6A & 6B—element 38) extends through the passage (Figure 6A & 6B—element 102) for connection with an RF generator ([Col. 6, lines 45-50]; Figure 1—element 6).  
Regarding claim 4, Elliott discloses the medical device further including: a second body shaft ([Col. 4, lines 19-38]; Figure 4—element 12) defining a second body shaft lumen ([Col. 4, lines 19-38]; Figure 4—element 18), wherein the first body shaft (Figure 4—element 20) is received within the second body shaft lumen ([Col. 4, lines 19-26]; Figure 4—element 18).  
Regarding claim 5, Elliott discloses wherein the RF electrode tip (Figure 3 & 4—element 26 & 27) extends distally of the second body shaft (Figure 3 & 4—element 12; as shown in Figures the electrode tip (26/27) is extending distally of the second body shaft (12)).  
Regarding claim 6, Elliott discloses wherein the energy delivery wire ([Col. 6, lines 10-16]; Figure 4—element 38) is at least partially received within the second body shaft lumen of the second body shaft ([Col. 6, lines 10-16]; Figure 4; the wires can be disposed within the wall of shaft (20) or in the lumen of first body shaft (20), therefore since first body shaft (20) is disposed within the second body shaft lumen (18), the wires are received within the second body shaft lumen).  
Regarding claim 7, Elliott discloses wherein the second body shaft (Figure 4—element 12) comprises electrically insulating material ([Col. 4, lines 29-33]).  
Regarding claim 8, Elliott discloses wherein the RF electrode tip ([Col. 4, line 62-Col. 5, line 4]; Figure 4—element 27) includes a pair of RF electrodes ([Col. 4, line 62- Col. 5, line 4]; Figure 4—element 26; note that Figure 4 shows a pair of electrodes (26)).  
Regarding claim 9, Elliott discloses wherein the energy delivery wire is a first energy delivery wire electrically coupled to a first electrode of the pair of RF electrodes, the medical device further including: a second energy delivery wire electrically coupled to a second electrode of the pair of RF electrodes ([Col. 1, lines 32-44]; [Col. 6, lines 46-53]; when the electrodes are arranged for bipolar delivery, the electrodes need to be insulated from one another therefore two wires will be used-one for the “positive” electrode and one for the “negative” electrode).
Regarding claim 10, Elliott discloses wherein each of the first energy delivery wire and the second energy delivery wire ([Col. 6, lines 46-53]) extends through a passage (Figure 6A & 6B—element 102) of the handle (Figure 6A & 6B—element 28)for connection with an RF generator plug ([Col. 7, lines 14-17], [Col. 7, lines 45-49]).  
Regarding claim 11, Elliott discloses wherein the pair of RF electrodes are arranged for bipolar delivery of RF energy ([Col. 6, lines 46-53]).  
Regarding claim 12, Elliott discloses wherein the pair of RF electrodes are electrically coupled for monopolar delivery of RF energy ([Col. 6, lines 32-45]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliott, in view of Bourne et al. (US 20040267257 A1), hereinafter Bourne. 
Regarding claim 2, Elliott discloses all of the limitations of claim 1, as described above.
Elliott does not disclose wherein the energy delivery wire extends along a radially exterior surface of the first body shaft toward the handle.
Bourne teaches a medical device that delivers radio frequency energy to target tissue ([0005]), having an electrode tip ([0022] & [0023]; Figure 1B & 2B—element 33) extending distally from inner shaft ([0022]; Figure 1B & 2B—element 31) wherein the energy delivery wire extends along a radially exterior surface of the first body shaft toward the handle ([0023]).
A person of ordinary skill in the art, before the effective filing date of the claimed invention would have been motivated to modify the coagulation device, as disclosed by Elliott, to include the teachings of Bourne, as described above, as both references and the claimed invention are directed toward medical devices that deliver radio frequency energy to tissue. As disclosed by Bourne, if the inner shaft is not conductive one or more conductive wires may extend from the conductive/electrode tip element along the outer surface of the shaft and into the handle ([0023]), the handle is connected to a radiofrequency generator for delivering energy to the electrode portion ([0029]). According to Elliott the shaft (Figure 4—element 20) can be composed of plastic ([Col. 4, lines 39-42]), and the electrical connector (Figure 6—element 38) is connected to the proximal ends of the electrodes via an intermediate conductor (such as wires) ([Col. 6, lines 10-16] & [Col. 6, lines 58-63]). It would have been 
Conclusion
Accordingly, claims 1-12 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA D TEMPLETON whose telephone number is (571)272-7683. The examiner can normally be reached M-F 7:30am to 5:00pm EST; alt. Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.D.T./Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794